Citation Nr: 1756008	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  07-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Subsequently, jurisdiction was transferred to the RO in St. Paul, Minnesota.

In an August 2017 rating decision, the RO granted the Veteran entitlement to service connection for migraine headaches.  Therefore, the only matter at issue before the Board is entitlement to TDIU.

In an October 2017 statement, the Veteran requested an increased rating for his depressive disorder.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).   


FINDING OF FACT

The evidence of record favors a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains, in essence, that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities, to particularly include major depressive disorder, migraine headaches, and residuals of right and left leg injuries.  He contends that there is a long history of his depression interfering with his life.  Most recently the Veteran notes that he was fired from his job in October 2017.  He attributes his separation from his job to his service connected depression, leg injuries and migraine headaches.  

A TDIU is warranted where the evidence of record shows that a veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, as a result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Provided, however, that, if there is only one such disability, the disability must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

In the present case, the Veteran clearly meets the threshold requirements for a schedular award of a TDIU.  He is currently in receipt of a 70 percent disability rating for major depressive disorder; a 50 percent rating for migraine headaches; a 10 percent rating for residuals of the fracture of the right tibia; a 10 percent rating for residuals of the fracture of the left tibia, a 10 percent rating for tinnitus, and a zero percent (noncompensable) rating for hypertension, hearing loss and a right knee disability.  His combined disability rating is 90 percent.  Thus, the threshold requirements for a schedular award of a TDIU have been satisfied.  Id.

The Board finds, further, that the evidence supports an award of a TDIU.  The evidence reflects that the Veteran has a high school education; has some college education and was previously working as a clerk before losing his job in October 2017.

In June 2017, Dr. G.B., Ph.D. authored a private opinion letter stating that the Veteran reports feelings of depression, insomnia, difficulty concentrating and focusing, intense agitation and anxiety, along with a deep feeling of being devalued at work.  Dr. G.B. stated that the Veteran has been in his care for several years.  The letter requested the Veteran's employer provide an accommodation for "breaks" to allow the Veteran to recover from his work conflicts.
Most recently, in August 2017, a VA clinical psychologist conducting an examination for compensation purposes noted that symptomatology associated with the Veteran's major depressive disorder consisted of, among other things, depressed mood, chronic sleep impairment, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, inability to establish and maintain effective relationships, suicidal ideating, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner summarized the Veteran's level of occupational and social impairment as total occupational and social impairment.  The examiner pertinently noted that it is not possible to differentiate what portion of the indicated level of occupational
and social impairment is attributable to his service-connected depression, and his service-connected headaches.  

A different VA examiner reviewed the Veteran's claims file in August 2017 and unequivocally opined that the "Veteran is not capable of performing employment due to the combined effects of his service connected disabilities.  Due to his leg conditions, he is not able to squat, push, pull or lift heavy objects.  In addition he cannot stand or walk for long periods of time.  Due to his severe migraines occurring so frequently, he would miss two to three days of work each week which is not sustainable for employment."  See August 2017 Medical Opinion Psych DBQ at page 4.  

The Veteran was also examined by VA in August 2017 regarding his right knee.  During that examination the Veteran reported that during flare-ups his right knee was subject to swelling which prevents him from walking on it.  "It's hard to drive, walk long distances or do physical activity.  I have been suspended from work due to my inability to complete tasks."  See August 2017 Knee DBQ at page 7.  

In August 2017, the AOJ issued a Supplemental Statement of the Case denying entitlement to TDIU.  The SSOC pertinently noted, "[a]lthough the new evidence received reflects you are not capable of performing substantially gainful employment due to the combined effects of your service connected disabilities, the available evidence indicates you currently are employed."

In October 2017 however, the Veteran submitted a letter informing VA that he had, in fact, been fired from his job, noting "I have been fired due to my inability to remember, and handle the tasks of my job, due to my depression and headaches."  See Veteran Handwritten Letter Received October 2017. 

Based on the Veteran's recent stipulation that he was let go from employment due to complications associated with service-connected disabilities and is now no longer working, coupled with the medical evidence of record demonstrating that the combined effects of his service-connected disabilities render him unable to secure or follow a gainful occupation, the Board will award a TDIU.  

In arriving at this conclusion, the board intimates no opinion, either legal or factual as to the appropriate effective date of the award.  That matter will be addressed by the AOJ when the award is effectuated.


ORDER

A TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


